

116 HR 402 IH: Flagstaff Federal Reversion Relief Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 402IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. O'Halleran introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the unencumbering of title to non-Federal land owned by Win Oil Company,
			 Incorporated, for purposes of economic development by removing the Federal
			 reversion interest in that land, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flagstaff Federal Reversion Relief Act. 2.Release of reversionary interest, Flagstaff, Arizona (a)General removal of interestAny reversionary interest of the United States pursuant to the Act of July 27, 1866 (14 Stat. 292, chapter 278), shall no longer be subject to the reversionary interest described in that Act.
 (b)Removal of interest in particular parcelThe reversionary interest is removed in the parcel of land located in the City of Flagstaff, Arizona, and owned by Win Oil Company, Incorporated, which land is more particularly described in the deed recorded in Coconino County, Arizona, on November 11, 1998, as document number 98–44431.
			